OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                       •ft'.'                ^VSyQ^cVovc^
                                 //.



1/6/2015                       ->':/
ENDERLIN, EUGENE DALE JR- ,Tr/C~t. No.,1114974-A                WR-82 683-03
On this day, the application for>.ir07 Writ of Habeas Corpus has been received
and presented to the Court.       ^       7
                                                                    Abel Acosta, Clerk

                              EyGe^JDALE ENDERLIN JR.
                                                TDC# 1490997